Order filed July 1, 2021




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00175-CR
                                   ____________

                     JACOBE DANTE PAYTON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 400th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 17-DCR-077001A

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the originals of State's Exhibits 108 and
109, videos.
      The clerk of the 400th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibits 108 and 109, videos, on or before July 15, 2021.
The Clerk of this court is directed to receive, maintain, and keep safe these original
exhibits; to deliver them to the justices of this court for their inspection; and, upon
completion of inspection, to return the originals of State's Exhibits 108 and 109,
videos, to the clerk of the 400th District Court.



                                               PER CURIAM


Panel Consists of Justices Wise, Bourliot, and Zimmerer.